Name: Commission Regulation (EEC) No 3560/91 of 6 December 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/28 Official Journal of the European Communities 7 . 12. 91 COMMISSION REGULATION (EEC) No 3560/91 of 6 December 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 859/89 is hereby amended as follows : 1 . Article 1 3 (3) is replaced by the following : '3 . Products delivered shall be accepted subject to verification by the intervention agency that they comply with the requirements laid down herein. Where the quantity of products rejected exceeds 20 % of the consignment delivered, the whole consignment shall be rejected. 4. If the actual quantity delivered and accepted is greater that the quantity awarded, the price shall only be paid in respect of the quantity awarded.' 2. Article 13 (4) becomes Article 13 (5). 3. in Annex III, the first indent of paragraph 2 (c) and (d) is replaced by the following : '  cut from the carcase after cooling off under the conditions laid down in paragraph 5 4. in paragraph 5 of Annex III, the words The products specified in paragraph 1 ' are replaced by The products specified in paragraphs 1 and 2'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the first invitation to tender in December. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (8) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 2457/91 (4), lays down in particular detailed rules on buying-in ; Whereas, in the light of experience gained, the provisions on the inspection of products delivered for intervention should be made stricter ; whereas, to that end, provision should be made for the rejection of consignments with a significant fraction not meeting the conditions for accept ­ ance ; Whereas Article 4 (3) (b) of Regulation (EEC) No 859/89 permits products in the form of cuts meeting the condi ­ tions laid down in Annex III to be bought in ; whereas, in that case, such cuts must be required to be carried out under the cooling-off conditions laid down in point 5 of that Annex for carcases and half-carcases ; whereas provi ­ sions should accordingly be laid down on cutting into forequarters and hindquarters ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 91 , 4. 4. 1989, p. 5. (&lt;) OJ No L 226, 14. 8 . 1991 , p. 6.